Citation Nr: 1516874	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-19 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA). 

In October 2012, the Veteran was scheduled for a Board hearing before but failed to appear. 

This matter was previously before the Board in December 2012, at which time it was determined that new and material evidence had been submitted to reopen the previously denied claim for service connection for TMJ.  The matter was then remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran twice failed to report for VA examinations scheduled in conjunction with his reopened claim.  

2.  There is no clear and unmistakable evidence that establishes the Veteran had a chronic TMJ condition prior to active duty.  

3.  Although the Veteran was treated for TMJ pain during service and has a current diagnosis of a TMJ condition, there is no competent evidence of a nexus between the in-service pain and the current diagnosis. 






CONCLUSION OF LAW

The criteria for service connection for a TMJ condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.655(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a September 2006 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The service treatment records have been obtained.  The Veteran's VA and private treatment records have been obtained, as have records from the Social Security Administration (SSA) and his VA Vocational Rehabilitation folder.  He was scheduled for hearing before a Veterans Law Judge but did not show.  

The Board finds that the development requested in the December 2012 remand has been completed to the extent that is possible.  The Veteran was to be afforded a VA examination of his TMJ condition, and the examiner was to provide opinions regarding the etiology of this disability.  The Veteran was twice scheduled for his examinations but failed to report on both occasions.  There is no indication that he failed to receive notification of the examinations or provided reasons to explain his failure to report.  "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has twice failed to report for VA examinations of his TMJ condition, and has not shown good cause for such absence in either case, the Board finds that the development requested by the December 2012 remand has been completed, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  

Service Connection

The Veteran contends that his TMJ condition existed prior to service but was aggravated by a fall during service.  In the alternative, he believes an injury  sustained during service caused a TMJ disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes the Veteran's medical records from prior to entering service.  A February 1989 private treatment note shows that the Veteran was seen with complaints of TMJ pain.  The note adds that he was apparently in an automobile accident several years ago that resulted in TMJ pain.  He had gone to the dentist and had used a retainer without much help.  On examination, there was some crepitus with jaw movement, malalignment, and pain with jaw opening.  The assessment was TMJ pain.  A February 1989 private X-ray study of the TMJ was normal.  

An April 1989 private treatment record reports a history of traumatic injury to the TMJ with some disc displacement, traumatic occlusion, bruxism, and myalgia, but added that TMJD was only half the Veteran's problem.  Further referrals to evaluate the Veteran's neck and jaw pain were recommended.  

In May 1989, the Veteran underwent a physical examination prior to entering active service.  The head, face, and scalp were normal, as were the mouth and throat.  A TMJ condition was not noted.  The Veteran denied a history of swollen or painful joints and a head injury on a Report of Medical History he completed at that time.  He also answered "no" when asked if he had ever had any illness or injury other than those already noted.  

In an October 1989 letter to the Naval Hospital, the Veteran's private doctor notes that he saw the Veteran in June 1983 for injuries sustained in a March 1983 auto accident.  He had injuries to the hips, back, shoulders, and neck, but they were essentially healed at the time of his examination.  This examiner did not list TMJ as a problem from the March 1983 accident.  

The Veteran was noted to have continued physical complaints including TMJ when he was seen at the mental health unit in August 1990.  

The Veteran had a rheumatology consult in February 1991 for evaluation of numerous musculoskeletal complaints.  He was reportedly well until a March 1983 accident in which he sustained several injuries, including TMJ injury.  After treatment for his various injuries, the Veteran's symptoms improved to the point where he was able to resume more normal daily activities.  However, he was then involved in a March 1986 auto accident, which reportedly aggravated his old injuries.  After joining the Navy, the Veteran slipped on a waxed floor in December 1989, and experienced a recurrence of TMJ pain.  TMJ was not included as a current complaint.  Following the examination, the assessment was chronic pain of multiple sites with normal physical examination except for prominent trigger points, and he also appeared to have fibromyalgia.  It was recommended that a Medical Evaluation Board (MEB) be convened.  

A March 1991 report from the MEB described the February 1991 examination and concurred in the findings and diagnoses.  It was recommended that the Veteran be placed on limited duty for six months.  

In April 1991, the Veteran offered a rebuttal to the MEB report.  He noted that the report did not address several of his complaints, including TMJ troubles.  The Veteran said that prior to service; he had been given a splint that solved his TMJ troubles.  Then, during service, he had slipped and fallen on a waxed floor in December 1989, which affected his jaw.  This continued to bother him, and he began to use his splint until it broke.  He received a new splint during service, but this failed to improve his symptoms and instead made them worse than ever.  

In reply to the Veteran's rebuttal, a doctor who was a member of the MEB noted the Veteran's complaint that while recognizing the pain in multiple locations throughout his body, the report had concentrated on the areas that seemed most significant.  The areas noted by the Veteran helped support a diagnosis of fibrosis.  

An October 1991 treatment record states that the Veteran's main complaints included left TMJ pain.  

A March 1992 MEB describes the March 1983 accident, in which the Veteran reportedly sustained several injuries, including whiplash, concussion, and a TMJ injury.  After physical therapy, chiropractic treatment, and acupuncture, his symptoms improved.  However, he was then hit from behind in a March 1986 auto accident, which he claimed caused his old injuries to flare-up.  After entering service, the Veteran slipped on a waxed floor in December 1989, after which he reported a recurrence of TMJ pain.  He was eventually placed on limited duty, and while there had been some mild improvement over the following year the Veteran continued to complain of various pains.  He was seen at the dental clinic in December 1991 with complaints of deviation and pain of the TMJs, primarily on the left side.  The diagnosis was of masticating muscles intermittently experiencing myospasm.  There was normal range of motion of the TMJs but with intermittent subluxation.  This problem was treated with a stabilization splint.  The diagnoses included fibrositis, and recurrent subluxation of the TMJ, suggestive of an underlying, likely genetic structural abnormality of cartilage which may predispose the Veteran over the long-term to an osteoarthritic condition in the affected articular regions.  The Board determined that a return to full duty status was not practical.  

Post service medical evidence includes the findings of an August 1994 VA examination, which notes complaints of TMJ pain and a history of TMJ disease.  On examination of the TMJ, there was full range of motion with no swelling, heat, or redness.  The jaw movements were preserved.  

A history of TMJ was noted in October 1998 VA treatment records, but not included in the current diagnoses.  

A November 1999 X-ray study showed that the TMJ's had no significant abnormality.  

August 2000 records reflect that the Veteran's TMJ began after his 1983 automobile accident.  On examination, the Veteran had crepitation when opening and closing his mouth and questionable mild tenderness of the joints.  The assessment was bilateral TMJ pain, possible TMJ arthritis.  An August 2000 X-ray study showed significantly decreased mobility of the right temporal mandibular joint.  

A February 2003 VA treatment note reports that the Veteran had bilateral TMJ pain and was to consult with his dentist.  

Additional VA treatment records from January 2010 to April 2010 show treatment for TMJ pain.  A dental occlusion guard was issued.  In March 2010 the Veteran had large masseter muscles that were quite tender to palpation.  Botox therapy was recommended to reduce pain and resolve some of the masseteric hypertrophy.  

The Board finds that entitlement to service connection for a TMJ condition is not warranted.  The Veteran failed to report for his scheduled VA examination in this reopened claim.  

The Board reopened the Veteran's previously denied claim for service connection for a TMJ condition in December 2012.  The reopened claim was then remanded to schedule the Veteran for VA examinations.  Virtual VA indicates that the Veteran was scheduled for VA examinations in March 2013 and April 2013 but failed to report.  The Veteran has not offered good cause for his failure to report, and the record shows that he has been in contact with VA in regard to other claims and reported for an examination for those claims in January 2015.  By regulation, the Veteran's failure to report for the VA examinations scheduled in connection with the current appeal is a basis for denial of his claim.  38 C.F.R. § 3.655(b).  

The Board further finds that the Veteran's claim would still be denied if considered on the merits.  There is no clear and unmistakable evidence to show that a chronic TMJ condition existed prior to service, so there is no basis for service connection based on aggravation of a pre-existing disability.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304.  Indeed, while an injury was sustained in a motor vehicle accident, the weight of the evidence is against a finding that such injury led to chronic disability, based on the normal findings and lack of complaints exhibited on entrance to active duty.  Finally, there is no competent evidence of a nexus between the Veteran's current problems and active service.  

The Veteran has at times expressed the belief that his TMJ disability existed prior to service but was aggravated during service.  The evidence clearly shows that the Veteran was involved in two separate automobile accidents before active duty, and that he was treated for TMJ pain after each accident.  

However, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

As noted above, the Veteran's May 1989 entrance examination found that his mouth was normal.  He did not report a history of TMJ problems on the Report of Medical History he completed at that time.  The Veteran is therefore presumed to have been normal and without TMJ when he entered service.  

In order to rebut the presumption of soundness, there must be clear and unmistakable (undebatable) evidence that the Veteran's TMJ existed prior to service.  In the Veteran's case, none of his private medical records from before service indicate that the TMJ pain was a chronic disability.  The October 1989 letter from the Veteran's private doctor to the Naval Hospital noted the prior injuries and accidents but failed to mention a TMJ disability.  Finally, the Veteran states in his April 1991 rebuttal to the MEB that his TMJ had resolved prior to entering service.  There is no competent medical opinion that states chronic TMJ existed prior to service.  Therefore, although the Veteran was treated for TMJ pain prior to service, there is no clear and unmistakable evidence that a chronic disability manifested by TMJ pain existed prior to entering active duty, and the presumption of soundness is not rebutted.  

At other times, the Veteran appears to argue that the TMJ that was treated prior to service resolved, and that the injury he sustained in service resulted in a new disability.  The Board's finding that the Veteran's TMJ did not exist prior to service does not prevent a finding that the Veteran's current TMJ disability was initially manifested during service, and then establishing service connection on a direct basis.  However, the evidence does not support service connection for a TMJ disability on a direct basis.  

VA treatment records from 2010 show that the Veteran has a current diagnosis of a TMJ disability.  Furthermore, the service treatment records indicate that the Veteran was treated for TMJ pain on many occasions during active service.  Thus, the first two criteria for service connection have been met.  

Unfortunately, there is no competent evidence of a nexus between the Veteran's current TMJ disability and the TMJ pain treated during service.  

The initial VA examination conducted after discharge from service was in August 1994.  This examination found that the Veteran's TMJ was asymptomatic with a full range of motion.  There was no diagnosis, and therefore the examiner did not offer an opinion as to a relationship between TMJ pain and active service.  The initial diagnosis of a TMJ disability following service was not until August 2000, and the Veteran had normal X-rays as recently as November 1999.  None of the Veteran's medical care providers have expressed an opinion that relates the current TMJ to active service.  The Veteran was scheduled for two VA examinations that were to have provided opinions regarding the etiology of his TMJ disability but on both occasions he failed to report.  

The Veteran has expressed his belief that the TMJ pain he has experienced over the years is due to his fall in service.  Although he is competent and credible to report his jaw pain, the Veteran is not competent to relate this pain to a chronic TMJ disability or to distinguish it from other causes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For example, service connection has already been established for fibrositis, and the MEB's reply to the Veteran's April 1991 rebuttal indicates that the Veteran's TMJ complaints were part of the basis for the diagnosis of fibrositis.  The Board notes that service connection has already been established for fibrositis.  

Finally, the Board has considered whether or not continuity of symptomatology is for consideration in this matter, and finds that it is not.  TMJ is not a disease that is subject to presumptive service connection.  Arthritis is subject to presumptive service connection, but there is no confirmed diagnosis of TMJ arthritis, and TMJ arthritis has never been diagnosed on an X-ray study of the TMJ's.  Therefore, continuity of symptomatology does not need to be addressed any further.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


ORDER

Entitlement to service connection for a temporomandibular joint condition is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


